Title: To James Madison from Robert Sterry, 30 June 1816
From: Sterry, Robert
To: Madison, James


        
          Sir
          American Consulate. La Rochelle June 30t. 1816
        
        The Return of Mr. Lee to the United States, presenting a Consular Vacancy in France, will you permit me to present myself as a candidate for it. But thirteen Sail of american vessels have arrived at Rochelle, during the last twelve months and my Consular fees can in no case amount to more than Two hundred & twenty five dollars per Annum.
        Previous to his departure for the U.S. Mr. Lee informed me that the Secretary of State had approved of Mr. Strobel as his agent at Bourdeaux: Should Mr. Strobel eventually be appointed to that Place, I should be gratified with Nantz, provided I cannot have Marseilles. Situated on the Mediteranean Sea, Visited by all nations nearer to Italy & in a fruitful Climate—Marseilles offers greater opportunities both for pleasure and improvement than perhaps any other port of France.
        The desire of wealth was not with me a first object in endeavouring to obtain a Residence abroad—But a desire to improve, to acquire a knowledge of the modern languages and become acquainted with men, Customs & manners. The leisure time which my present Consulate affords, we shall devote to travelling. My duties here however small, will be punctually performed by a faithful agent. The rank of Consul is of great advantage to me in so much as it places me under the protection of Goverment. And Sir whatever may be my fate I shall always be grateful for favors recieved & ever remain, most devotedly & thankfully your obdt & huml. Servt.
        
          Robert Sterry.late Major U.S.A.
        
      